       Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 1 of 16




Monica G. Cockerille (ISB No. 5532)                      D. Jean Veta (Pro Hac Vice Pending)
monica@cockerillelaw.com                                 jveta@cov.com
Cockerille Law Office, PLLC                              Henry Liu (Pro Hac Vice Pending)
100 W. Main St., Ste. 204                                hliu@cov.com
Boise, ID 83702                                          William Isasi (Pro Hac Vice Pending)
Tel: (208) 343-7676 | Fax: (866) 226-2499                wisasi@cov.com
                                                         Isaac C. Belfer (Pro Hac Vice Pending)
Peter C. Renn (Admitted Pro Hac Vice)                    ibelfer@cov.com
prenn@lambdalegal.org                                    Colleen R. Smith (ISB No. 10023)
Nora Huppert (Admitted Pro Hac Vice)                     csmith@cov.com
nhuppert@lambdalegal.org                                 Covington & Burling LLP
Lambda Legal Defense and Education Fund, Inc.            One City Center
4221 Wilshire Blvd., Suite 280                           850 10th St NW
Los Angeles, CA 90010                                    Washington, DC 20001
Tel: (213) 382-7600 | Fax: (213) 351-6050                Tel: (202) 662-5294

Kara N. Ingelhart (Admitted Pro Hac Vice)                Michael Lanosa (Pro Hac Vice Pending)
kingelhart@lambdalegal.org                               mlanosa@cov.com
Lambda Legal Defense and Education Fund, Inc.            Covington & Burling LLP
65 E. Wacker Pl., Suite 2000                             1999 Avenue of the Stars
Chicago, IL 60601                                        Los Angeles, CA 90067
Tel: (312) 663-4413 | Fax: (312) 663-4307                Tel: (424) 332-4780

Attorneys for Plaintiffs F.V. and Dani Martin

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

 F.V. and DANI MARTIN,                                       No. 1:17-cv-00170-CWD

                        Plaintiffs,                          PLAINTIFFS’ MEMORANDUM OF
                                                             LAW IN SUPPORT OF MOTION
                v.                                           FOR CLARIFICATION
                                                             REGARDING DEFENDANTS’
 DAVID JEPPESEN, in his official capacity as                 ENFORCEMENT PLAN
 Director of the Idaho Department of Health and
 Welfare; ELKE SHAW-TULLOCH, in her official
 capacity as Administrator of the Division of Public
 Health for the Idaho Department of Health and
 Welfare; and JAMES AYDELOTTE, in his
 official capacity as State Registrar and Chief of the
 Bureau of Vital Records and Health Statistics,

                        Defendants.
          Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 2 of 16




                                                   TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

FACTUAL DEVELOPMENTS ......................................................................................................2

LEGAL STANDARD ......................................................................................................................4

ARGUMENT ...................................................................................................................................4

I.        Defendants’ Enforcement Plan Violates the Permanent Injunction ....................................4

II.       Whether Defendants’ Enforcement Plan Violates the Injunction Presents a Ripe
          Controversy ..........................................................................................................................7

CONCLUSION ..............................................................................................................................13




                                                                       i
       Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 3 of 16




                                        INTRODUCTION

       Despite this Court’s order clarifying the scope of its permanent injunction—which

rejected Defendants’ contention that the injunction did not apply to HB 509, and which found

that HB 509 was enacted “for the purpose of circumventing the Order and Judgment in this

case,” Dkt. 58 at 13 n.7—Defendants have now indicated that they plan to proceed with

enforcement of HB 509 on July 1, 2020. This Court may have expected that Defendants would

permit transgender individuals to change the sex listed on their birth certificates to match their

gender identity. It is now clear they will not.

       At the center of Defendants’ plan is a requirement that is legally impossible for

transgender people to meet: they must obtain a court order under HB 509 to change the sex

listed on their birth certificate to match their gender identity. Under HB 509, however, “sex” is

defined as “the immutable biological and physiological characteristics, specifically the

chromosomes and internal and external reproductive anatomy, genetically determined at

conception and generally recognizable at birth, that define an individual as male or female.”

Moreover, a transgender individual may challenge the “sex” listed on their birth certificate in

court “only on the basis of fraud, duress, or mistake of material fact, with the burden of proof

upon” the transgender individual. Defendants can articulate no explanation for how HB 509’s

definition of “sex” would permit transgender people to obtain a court order to change their listed

sex to match their gender identity. Indeed, preventing such changes was the point of the law.

Plaintiffs thus seek clarification that Defendants’ enforcement plan violates both the letter and

spirit of the permanent injunction by depriving transgender people of birth certificates matching

their gender identity.

       In light of Defendants’ enforcement plan, this controversy has sufficiently ripened to the



                                                  1
       Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 4 of 16




point that judicial intervention is now warranted—which this Court had predicted would happen

“soon.” Dkt. 58 at 14. Indeed, given that this Court correctly recognized that ripeness does not

require transgender people to be denied amendments to their birth certificates, it is difficult to

conceive what more could be required for a ripe controversy, especially with mere days left on

the calendar before Defendants’ promised enforcement of HB 509 on July 1st. In the alternative,

if this Court would like greater factual detail regarding Defendants’ enforcement plan, Plaintiffs

respectfully request that this Court order Defendants to provide such information on or before

July 1, 2020, and schedule a hearing on this motion after Defendants have complied.

                                 FACTUAL DEVELOPMENTS

       Following this Court’s June 1, 2020 Order clarifying the scope of the permanent

injunction, Plaintiffs sought confirmation from Defendants that, on July 1st, the Idaho

Department of Health and Welfare (IDHW) would continue to “accept[], consider[], and

process[] applications from individuals … seeking to change the sex listed on their birth

certificate to match their gender identity.” See Email from P. Renn to S. Olsen (June 11, 2020),

Renn Decl., Ex. A. In response, Defendants informed Plaintiffs that they planned to enforce HB

509 beginning July 1, 2020. See Letter from P. Renn to S. Olsen (June 17, 2020), Renn Decl.,

Ex. B. Specifically, Defendants indicated that transgender people would need to obtain a court

order pursuant to Idaho Code § 39-245A(4), enacted as part of HB 509, to change the sex listed

on their birth certificates. See Idaho Code § 39-245A(4) (individual may challenge information

in a birth certificate “only on the basis of fraud, duress, or material mistake of fact”).

       Plaintiffs informed Defendants that their enforcement plan violated the letter and spirit of

the permanent injunction given the plain language of HB 509. Ex. B. In light of this Court’s

instruction that when questions arise as to the interpretation of the injunction, “‘a party should



                                                   2
       Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 5 of 16




seek clarification or modification … rather than risk disobedience and contempt,’” Dkt. 58 at 5,

Plaintiffs asked Defendants to confirm they would not implement their enforcement plan unless

and until this Court ruled that it did not violate the injunction. Ex. B. Defendants refused to

provide such confirmation. See Letter from S. Olsen to P. Renn (June 18, 2020), Renn Decl., Ex.

C.

       Although Defendants claimed on June 18th that they had not settled upon a “precise”

course of action, they have never wavered from the central element of their enforcement plan:

the requirement that transgender people must present a court order under HB 509 to change the

sex listed on their birth certificate to match their gender identity. Indeed, Defendants confirmed

in writing to Plaintiffs that “HB 509 require[s] that a court order be entered for a person to

change their sex.” Ex. C. Likewise, Defendants confirmed to the Court that they “will” abide by

“their obligation to follow the law in Idaho statutes” and expressly stated that HB 509 requires

that “a court order accompany an application to change a birth certificate.” See Email from S.

Olsen to L. Thompson (June 19, 2020), Renn Decl., Ex. D (emphasis added). That is consistent

with what Defendants stated to Plaintiffs on June 16th. Ex. B. Although Defendants may not yet

have decided the typeface and color of paper for applications, they have repeatedly confirmed

that they will enforce HB 509’s court order requirement that transgender people cannot possibly

satisfy—the only legally relevant issue here.

       To avoid any conceivable doubt, Plaintiffs requested that Defendants disclose to the

Court in detail any intention to enforce HB 509 by two days before any conference scheduled in

this case.1 Id. Defendants did not object to that request. Id. They should therefore have no


1
 Plaintiffs suggested this timing—and proposed that Defendants first disclose their “precise”
enforcement plan—to prevent any gamesmanship by Defendants claiming that no final decision
had been made regarding enforcement of HB 509, even at the eleventh hour, to obstruct

                                                  3
        Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 6 of 16




problem making that disclosure when responding to this motion by June 25th as directed by the

Court. However, if they refuse to do so, Plaintiffs request that the Court order Defendants to file

the requisite disclosure, and schedule a hearing thereafter.

                                      LEGAL STANDARD

        “A district court has discretion to clarify the scope of an injunction.” Smagin v.

Yegiazaryan, No. 14-9764, 2020 WL 1652347, at *3 (C.D. Cal. Apr. 1, 2020). “The Supreme

Court has long recognized that, ‘when questions arise as to the interpretation or application of an

injunction order, a party should seek clarification or modification from the issuing court, rather

than risk disobedience and contempt.’” Dkt. 58 at 5.

                                           ARGUMENT

I.      Defendants’ Enforcement Plan Violates the Permanent Injunction.

        Defendants’ enforcement plan violates the letter and spirit of this Court’s injunction.

This Court explained that the injunction prohibits IDHW from categorically denying applications

from individuals seeking to change the sex listed on their birth certificate to match their gender

identity, and it also requires IDHW to “accept[], consider[], and process[] applications from

individuals, transgender or otherwise, seeking to change the sex listed on their birth certificate to

match their gender identity.” Dkt. 58 at 11-12. In other words, transgender people must have a

meaningful avenue to change the sex listed on their birth certificate to match their gender

identity.

        Defendants’ enforcement plan does not meet those requirements. Under the enforcement

plan, IDHW (1) abdicates the substantive authority it currently exercises to approve corrections



meaningful judicial review. Ex. D. These concerns are heightened because Defendants have
refused to wait to implement their enforcement plan until the Court has clarified whether it
violates the injunction.
                                                  4
       Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 7 of 16




for the purpose of matching an individual’s gender identity, and (2) relies on a third party—

namely, the state court—to issue an order to change an individual’s birth certificate for the

purpose of matching their gender identity, but (3) Defendants fail to explain how that third party

can issue such an order to transgender people in light of HB 509’s definition of “sex.”

Defendants’ enforcement plan falls far short of the “meaningful” and “sound” process mandated

by the injunction, which is required “irrespective” of any rule or statute. Dkt. 58 at 12.

       If a court order imposes an obligation on a party, and that party delegates compliance to a

third party, the party must show how that third party has the means of complying with the

obligation. As the Ninth Circuit has explained, relying upon a third party to achieve the same

result that is prohibited by an injunction is no less a violation of the injunction. For example, the

Ninth Circuit held that a defendant violated a court order where that order directed the defendant

to stop attacking the plaintiffs’ vessels, and the defendant “thwarted that objective by furnishing

other … entities with the means to do what it could not after the issuance of the injunction.”

Inst. of Cetacean Res. v. Sea Shepherd Conservation Soc’y, 774 F.3d 935, 949 (9th Cir. 2014).

Thus, “a party may be held in contempt for giving a non-party the means to violate an injunction,

if the party knows it is highly likely the non-party will use those means to violate the injunction.”

Id. at 950. And a party does not “avoid liability simply because another person outside his

immediate control actually carried out the violation.” Id. at 951.

       Defendants cannot show that a state court can lawfully issue an order under HB 509 for a

transgender person to change their listed sex to match their gender identity, because the plain

language of HB 509 unambiguously prohibits that. It defines “sex” as “the immutable biological

and physiological characteristics, specifically the chromosomes and internal and external

reproductive anatomy, genetically determined at conception and generally recognizable at birth,



                                                  5
       Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 8 of 16




that define an individual as male or female.” Idaho Code § 39-245A(3). HB 509 also states:

“There is a compelling interest in maintaining … biology-based material facts on Idaho

certificates of birth.” Idaho Code § 39-245A(1)(a)(i). It asserts that “biological sex is an

objectively defined category.” Idaho Code § 39-245A(1)(a)(iii). It continues that

“[i]dentification of biological sex on a birth certificate impacts the health and safety of all

individuals” and cautions that “the conflation of sex and gender” is “alarming.” Idaho Code §

39-245A(1)(a)(iv). After one year of the filing of a birth certificate, “the quantitative statistics

and material facts … may be challenged in court only on the basis of fraud, duress, or material

mistake of fact.” Idaho Code § 39-245A(4)(D) (emphasis added). Defendants cannot show how

HB 509 would permit a transgender person to change the sex listed on their birth certificate to

match their gender identity under any of these provisions in light of the statute’s definition of

“sex.” See also Dkt. 46-1 at 5-6, 10-11; Dkt. 54 at 5-6. This result is consistent with the Court’s

finding that HB 509 was enacted “for the purpose of circumventing the Order and Judgment in

this case.” Dkt. 58 at 13 n.7.

       To be clear, the clarification that Plaintiffs seek would simply confirm whether

Defendants’ planned enforcement of HB 509 encompasses conduct that violates the injunction.

That does not require a determination regarding “the constitutional validity … of HB 509,” Dkt.

58 at 8, for a simple reason: if Defendants plan to undertake conduct that has already been

enjoined—even if their reason is that they believe such conduct is required by a new statute—

then, by necessity, there has already been a determination of the constitutional validity of that

conduct.

       To illustrate, suppose a federal court orders public schools to be desegregated, but a state

nonetheless enacts a new statute requiring segregation. If the plaintiffs filed a motion to clarify



                                                   6
       Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 9 of 16




that the conduct required by the statute is prohibited by the injunction, the state could not oppose

the motion for clarification on the grounds that the court must first determine the “constitutional

validity” of the statute. The court already determined the constitutionality of the conduct at

issue—that is why the conduct was enjoined. The plaintiff need not show (again) that the

conduct is unconstitutional simply to obtain clarification that the conduct falls within the scope

of the injunction.

       At most, the state could argue there has been a significant change in law or fact to justify

dissolving the injunction. But that is a much narrower inquiry than a fresh determination

regarding the “constitutional validity” of the statute, which would impermissibly circumvent the

standards that limit when an injunction can be dissolved. Defendants do not get two bites at the

same apple. See Gon v. First State Ins. Co., 871 F.2d 863, 866 (9th Cir. 1989) (a party that fails

to appeal an injunction “cannot regain its lost opportunity” simply by filing a motion to dissolve

the injunction, because a motion to dissolve the injunction must be limited to the “new matter”

properly presented). Here, of course, Defendants have not moved to modify or dissolve the

Court’s permanent injunction. Thus, their only option is to argue that their enforcement plan is

consistent with the permanent injunction, which it plainly is not.

II.    Whether Defendants’ Enforcement Plan Violates the Injunction Presents a Ripe
       Controversy.

       Defendants plan to enforce HB 509 on July 1, 2020, by requiring transgender individuals

to obtain what the law does not permit: a court order pursuant to Idaho Code § 39-245A(4) to

change the sex listed on their birth certificates to match their gender identity. That plan violates

this Court’s permanent injunction and presents a ripe controversy for the Court’s review.

       Previously, this Court stated that it did not know “at this time” what actions IDHW would

take in response to HB 509. Dkt. 58 at 14. That made sense because, before this Court’s order

                                                  7
       Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 10 of 16




was issued on June 1st, Defendants took the position that “the Injunction applies only to the

policy in effect at the time the Court issued the Injunction.” Id. at 6. Similarly, Defendants

argued that the injunction “does not apply to HB 509.” Id. at 11. This Court may have

anticipated that, after Defendants reviewed the Court’s order holding otherwise, they would no

longer proceed with immediate enforcement of HB 509 and would instead move to dissolve the

injunction. That was certainly Plaintiffs’ expectation.

       But even after this Court rejected Defendants’ narrow reading of the injunction,

Defendants remain undeterred. This Court recognized that it could “soon” need to decide issues

presented by HB 509. Id. at 14. Significantly, this Court also held that transgender individuals

need not “wait until they have been denied amendments to their birth certificates” before further

judicial relief could be granted. Id. The Ninth Circuit has agreed that it “‘does not require

Damocles’s sword to fall before we recognize the realistic danger of sustaining a direct injury.’”

Chang v. United States, 327 F.3d 911, 921 (9th Cir. 2003) (finding ripeness); see also Wolfson v.

Brammer, 616 F.3d 1045, 1058 (9th Cir. 2010) (recognizing that a plaintiff “‘does not have to

await the consummation of threatened injury to obtain preventive relief’”).

       At this point, there is no ripeness barrier to the Court deciding whether Defendants’

anticipated enforcement plan violates the terms of the permanent injunction. First, as this Court

and others have recognized, it is well established that courts should grant clarification of an

injunction before a party engages in future conduct that may violate the injunction. Dkt. 58 at 5

(“‘a party should seek clarification or modification … rather than risk disobedience and

contempt’”); Inst. of Cetacean Res., 774 F.3d at 954 (holding that defendants should have sought

clarification before engaging in conduct that violated injunction). “The rule against advisory

opinions … does not prevent a court from clarifying an injunction.” Cointreau Corp. v. Pura



                                                  8
       Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 11 of 16




Vida Tequila Co., LLC, No. 3:12-CV-02257-N, 2013 WL 12125990, at *1 (N.D. Tex. Jan. 9,

2013) (rejecting argument that “the Court lacks authority to clarify its injunction because the

matter is not ripe”). The Supreme Court has made clear that “a person subject to an injunction

always has the right to ask the court that is administering it whether it applies to conduct in

which the person proposes to engage. If this looks like a request for an ‘advisory opinion,’ it is

one that even a federal court can grant, in order to prevent unwitting contempts.” In re Hendrix,

986 F.2d 195, 200 (7th Cir. 1993) (analyzing Regal Knitwear Co. v. NLRB, 324 U.S. 9 (1945)).

       Second, as this Court recognized, “a dispute is sufficiently mature for judicial

intervention where the party’s injury is ‘real and concrete rather than speculative and

hypothetical.’” Dkt. 58 at 8 (quoting Stormans, Inc. v. Selecky, 586 F.3d 1109, 1122 (9th Cir.

2009)). A plaintiff has standing based on a future injury either where the harm is certainly

impending or, alternatively, where there is a “substantial risk that the harm will occur.” In re

Zappos.com, Inc., 888 F.3d 1020, 1026 (9th Cir. 2018) (analyzing Susan B. Anthony List v.

Driehaus, 573 U.S. 149 (2014) (quotes omitted). Here, Defendants’ enforcement plan presents

more than a “substantial risk” of harm to Plaintiffs’ right to ensure IDHW’s full compliance with

this Court’s judgment and injunction, which this Court correctly held Plaintiffs have standing to

enforce. Dkt. 58 at 7. At this point, Defendants’ enforcement plan is not a “hypothetical

restriction[]” by IDHW. Id. at 14. It is here. As the Ninth Circuit has confirmed: “It is no legal

leap to conclude that pre-enforcement review is [] appropriate where the purpose of a statute is to

evade an injunction.” Buono v. Kempthorne, 527 F.3d 758, 774 (9th Cir. 2008) (finding

ripeness), rev’d on other grounds sub nom., Salazar v. Buono, 559 U.S. 700 (2010).

       Third, Defendants claim there is a different ripeness barrier: no transgender person “has

tested and been harmed in any way by the statute.” Ex. D. But this Court already rejected that



                                                  9
       Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 12 of 16




argument in holding that ripeness does not require transgender people to “wait until they have

been denied amendments to their birth certificates.” Dkt. 58 at 14. That conclusion is reinforced

by Freedom to Travel Campaign v. Newcomb, 82 F.3d 1431 (9th Cir. 1996), where the court

held that plaintiffs had presented a ripe controversy challenging restrictions on travel to Cuba,

even though they had not applied for a license for their educational travel plans. The court held

that it could “firmly predict” that the plaintiffs’ application would be denied, because there were

only two educational activities for which an application could be granted—one involving a

meeting or conference, and another involving undergraduate or graduate studies—and plaintiffs’

educational travel plans did not qualify under either provision. Id. at 1436. Here, similarly,

Defendants’ enforcement plan requires a court order, but the only permitted bases for obtaining

such an order are “fraud, duress, or material mistake of fact.” Idaho Code § 39-245A(4)(D).

Just like the situation in Freedom to Travel Campaign, none of these bases permits transgender

people to obtain a court order to change the sex listed on their birth certificates to match their

gender identity. See supra at 4-7; see also Immigrant Assistance Project of the Los Angeles Cty.

Fed’n of Labor v. INS, 306 F.3d 842, 861-62 (9th Cir. 2002) (applying “firm prediction” rule and

holding that the remote “possibility” that harm would not occur could not defeat ripeness).

       The foregoing reasons are more than sufficient bases for this Court to find ripeness

satisfied. Alternately, if this Court were to apply the ripeness standards developed in the line of

cases that assess a “credible threat” of enforcement in contexts implicating constitutional

interests, that analysis would yield the same conclusion. Susan B. Anthony List, 573 U.S. at 159.

These cases have considered factors such as “‘[1] whether the plaintiffs have articulated a

‘concrete plan’ to violate the law in question, [2] whether the prosecuting authorities have

communicated a specific warning or threat to initiate proceedings, and [3] the history of past



                                                  10
      Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 13 of 16




prosecution or enforcement under the challenged statute.’” Stormans, 586 F.3d at 1122.

       Applying these factors, there is more than a “credible threat” that Defendants’

enforcement plan will violate the Court’s judgment and injunction. Here, it is Defendants, rather

than Plaintiffs, who have formulated a concrete plan to enforce HB 509’s court order

requirement—which transgender people cannot satisfy—in violation of the Court’s injunction.

See San Luis & Delta-Mendota Water Auth. v. Salazar, 638 F.3d 1163, 1173 (9th Cir. 2011)

(recognizing that focusing on plaintiffs may not be appropriate where they “are not [the]

potential violators”). Defendants also communicated this specific plan to Plaintiffs on June 16th

and June 18th, and to this Court on June 18th, affirming that they “will” abide by “their

obligation to follow the law in Idaho statutes” including with respect to HB 509’s requirement

that “a court order accompany an application to change a birth certificate.” See Exs. B, C, D; cf.

NIFLA v. Harris, 839 F.3d 823, 833 (9th Cir. 2016) (finding ripeness where “[t]he AG … has not

stated that she will not enforce the Act”), rev’d in part and aff’d in part sub nom., NIFLA v.

Beccera, 138 S. Ct. 2361, 2370 n.1 (2018) (agreeing with ripeness); Virginia v Am. Booksellers

Ass’n, Inc., 484 U.S. 383, 393 (1988) (“The State has not suggested that the newly enacted law

will not be enforced, and we see no reason to assume otherwise.”). And before this Court’s

ruling in 2018, Defendants had long denied transgender people birth certificates matching their

gender identity under the Idaho Vital Statistics Act, which is the practice that Defendants’

enforcement of HB 509 would restore. Cf. Wolfson, 616 F.3d at 1060 (recognizing that even the

absence of past prosecution would carry “little weight” where the law at issue is new). Under

these factors, there is more than a “credible threat” that Defendants’ actions will impair the

judgment that Plaintiffs obtained.

       Fourth, both aspects of prudential ripeness—the fitness of the issues for judicial review,



                                                 11
       Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 14 of 16




and hardship from the denial of judicial review—are satisfied here. Issues are fit for judicial

review when they are “primarily legal” rather than factual. Stormans, 586 F.3d at 1126. The

question of whether Defendants’ enforcement plan—and specifically its implementation of HB

509’s court order requirement—violates this Court’s injunction is quintessentially legal in nature,

because it requires this Court to interpret the scope of its own order. See Buono, 527 F.3d at 776

(analysis of whether enforcement of new statute violated permanent injunction was primarily

legal and thus ripe). Meanwhile, denying judicial review would cause hardship, because

Defendants’ enforcement of HB 509 on July 1st will immediately impair the judgment and

injunction that Plaintiffs obtained. That judgment and injunction stand as the only bulwark

protecting transgender people from imminent state action that will strip them of legal recognition

of their gender. This Court already recognized that transgender people suffer irreparable injury

when they are denied access to birth certificates matching their gender identity, and that this

hardship required a permanent injunction. Dkt. 39 at 25; see Buono, 527 F.3d at 776

(recognizing that “hardship resulting from the continuation of … [the violation] enjoined by the

court is sufficient” to “easily” satisfy prudential ripeness).

        Defendants also cannot defeat ripeness by demanding that transgender people file suit in

state court and embark on a wild goose chase to obtain orders under HB 509 to change their

listed sex to match their gender identity. Such orders are squarely precluded by HB 509 and its

definition of sex. See supra at 4-7. The Ninth Circuit has warned that “gamesmanship is not

sanctioned by our prudential ripeness doctrine.” Buono, 527 F.3d at 777. “To suggest that we

do not yet know enough facts to decide this dispute ignores the practical reality of these statutory

mandates. … ‘We refuse to turn a blind eye to the context in which this policy arose.’” Id.

(quoting Santa Fe Indep. Sch. Dist. v. Doe, 530 U.S. 290, 315 (2000); emphasis in Buono).



                                                  12
       Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 15 of 16




Courts should not credit “‘what is obviously untrue.’” Buono, 527 F.3d at 777. “Where the

inevitability of the operation of a statute against certain individuals is patent, it is irrelevant to the

existence of a justiciable controversy that there will be a time delay before the disputed

provisions will come into effect.” Blanchette v. Conn. Gen. Ins. Corps., 419 U.S. 102, 143

(1974). Defendants’ plan to enforce HB 509 is ripe for review.

                                           CONCLUSION

        Despite the clear import of this Court’s permanent injunction, and its recent order

clarifying that injunction and cautioning that Defendants and their agents must follow both the

injunction’s letter and spirit, Defendants’ choices have now necessitated a third order from this

Court. Unless this Court grants that order, the civil rights of transgender people will be at

substantial risk.

        Plaintiffs respectfully request that this Court issue an order clarifying that Defendants’

plan to enforce HB 509 by requiring transgender people to obtain a court order pursuant to Idaho

Code § 39-245A(4) to change the sex listed on their birth certificates to match their gender

identity, which they cannot obtain under HB 509, violates the permanent injunction. In the

alternative, to the extent this Court desires greater factual detail regarding Defendants’

enforcement plan, Plaintiffs respectfully request that it order Defendants to disclose that

information, and conduct a hearing on this motion after such information is provided.


DATED: June 22, 2020                            By:      /s/ Peter C. Renn

D. Jean Veta (Pro Hac Vice Pending)             Peter C. Renn (Admitted Pro Hac Vice)
jveta@cov.com                                   prenn@lambdalegal.org
Henry Liu (Pro Hac Vice Pending)                Nora Huppert (Admitted Pro Hac Vice)
hliu@cov.com                                    nhuppert@lambdalegal.org
William Isasi (Pro Hac Vice Pending)            Lambda Legal Defense and Education Fund, Inc.
wisasi@cov.com                                  4221 Wilshire Blvd., Suite 280
Isaac C. Belfer (Pro Hac Vice Pending)          Los Angeles, CA 90010
ibelfer@cov.com                                 Tel: (213) 382-7600 | Fax: (213) 351-6050

                                                   13
      Case 1:17-cv-00170-CWD Document 66-1 Filed 06/22/20 Page 16 of 16




Colleen R. Smith (ISB No. 10023)
csmith@cov.com                              Kara N. Ingelhart (Admitted Pro Hac Vice)
Covington & Burling LLP                     kingelhart@lambdalegal.org
One City Center                             Lambda Legal Defense and Education Fund, Inc.
850 10th St NW                              65 E. Wacker Pl., Suite 2000
Washington, DC 20001                        Chicago, IL 60601
Tel: (202) 662-5294                         Tel: (312) 663-4413 | Fax: (312) 663-4307

Michael Lanosa (Pro Hac Vice Pending)       Monica G. Cockerille (ISB No. 5532)
mlanosa@cov.com                             monica@cockerillelaw.com
Covington & Burling LLP                     Cockerille Law Office, PLLC
1999 Avenue of the Stars                    100 W. Main St., Ste. 204
Los Angeles, CA 90067                       Boise, ID 83702
Tel: (424) 332-4780                         Tel: (208) 343-7676 | Fax: (866) 226-2499

Attorneys for Plaintiffs F.V. and Dani Martin




                                                14
